DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment of specification filed 1/29/2022 has been accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 2/9/2022.
The application has been amended as follows: 

Claim 1: A heat transfer plate comprising a first end portion, a center portion and a second end portion arranged in succession along a longitudinal center axis of the heat transfer plate, the first end portion comprising a first port hole and a second port hole and a first distribution area provided with a first distribution pattern, the second end portion comprising a third port hole and a fourth port hole and a second distribution area provided with a second distribution pattern, and the center portion comprising a heat transfer area provided with a heat transfer pattern differing from the first and second distribution patterns, the first end portion adjoining the center portion along a first borderline and the second end portion adjoining the center portion along a second 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Pfeiffer discloses all the ridges and valleys in Pfeiffer has the same width, including the ridges and valleys nearest to the zone 30 and 31. Thus, Pfeiffer fails to disclose or does not make obvious “wherein a width of the top portion of the distribution ridges and the bottom portion of the distribution valleys is measured perpendicular to the imaginary ridge lines and valley lines, wherein a top portion of at least a plurality of the end ridges, along at least part of a longitudinal extension of the end ridges, has a second width exceeding a first width of the top portion of the rest of the distribution ridges, and a bottom portion of at least a plurality of the end valleys, along at least part of a longitudinal extension of the end valleys, has a fourth width exceeding a third width of the bottom portion of the rest of the distribution valleys” as set forth in claim 1.
Further, Zimmerman (US PGPub No. 2002/0192531) appears to have ridges/valleys in passage 24 that is wider nearest the channels 32, as shown in Figs. 2a and 2b. However, it does not have a clear teaching and motivation to incorporate such a teaching in Pfeiffer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763